Citation Nr: 9901093	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-13 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran had active duty for training from August 16 to 
August 29, 1969, with additional service from August 1970 to 
May 1971.

Upon review of this case, the Board of Veterans Appeals 
(Board) notes that, during the course of the veterans 
Substantive Appeal in April 1994, he stated that, while he 
did, in fact, desire a hearing at the Oakland, California 
Regional Office(RO), he did not wish to have that hearing 
until after his claim had been developed.  In that same 
correspondence, the veteran stated that he desired a hearing 
before a traveling Member of the Board, but, once again, not 
until after his claim had been developed.  

To that end, the veteran was contacted by the Board, with a 
request that he clarify whether he wished to attend a 
hearing before the Board.  He was additionally informed that, 
should he fail to respond within 30 days, the Board would 
assume that he still desired a hearing before a Member of the 
Board at the RO, and that the Board would make arrangements 
to have his case remanded for such a hearing.  The veteran 
failed to respond to this inquiry, and his previous request 
for a hearing has not been withdrawn.

In light of the aforementioned, and in accordance with the 
statutory duty to assist the veteran in the development of 
all evidence pertinent to this claim, the case is REMANDED 
for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Oakland, California RO before a Member of 
the Board.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in his claims folder.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
